Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6, 10 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0174865 to Choi et al.  in view of U.S. Patent Pub. No. 2008/0221346 to Miyakawa.
Regarding claims 1 and 6:  Choi et al. disclose an evaporation source substantially as claimed and comprising:  a support (see, e.g., Figs. 1-2A and 4, 111); a group of nozzles (113) and a housing (112, 114 and 116) both disposed on the support, wherein the housing comprises an evaporation opening (opening between 114 structures), so that an evaporation material sprayed from the group of nozzles passes through the evaporation opening, wherein the housing comprises at least two plates (vertical plate portions 114a and 114b) disposed opposite each other, each of the at least two plates having a heating element (i.e. heater); and a cooling plate (116) is disposed on each of the at least two plates away from the group of nozzles.
However, Choi et al. fail to disclose each of the at least two plates comprises a cavity and the heating element is disposed in the cavity and/or the heating element is at least one of an electric heating element and a microwave heating element.
Miyakawa et al. teach providing a housing/plates (Fig. 5A-6, 303) surrounding an evaporation source (302a) wherein the housing/plates comprise an embedded, electric heating element (embedding the heating element necessarily provides a cavity) for the purpose of preventing adherence of the 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided an embedded, electric heating element in a cavity of the plate of the at least two plates in Choi et al. in order to prevent adherence of the evaporated material to the housing/plates as taught by Miyakawa et al.
With respect to claim 2, in Choi et al., the least two plates are disposed on opposite sides of the group of nozzles to form the evaporation opening in a spray direction of the group of nozzles.  See aforementioned figures.
With respect to claim 3, the housing may comprises four plates (114a-b as disclosed above and also horizontal plate portion 114 and vertical plate portion 114c), the four plates surround the group of nozzles to form the evaporation opening in the spray direction of the group of nozzles.
With respect to claim 10, a cooling plate (116) is disposed on a side of a plate of the at least two plates away from the group of nozzles, and the cooling plate will necessarily be provided with a coolant.
With respect to claim 14, the group of nozzles comprises a plurality of nozzles.
With respect claim 15, the group of nozzles are a linear nozzle (i.e. they are configured in a linear configuration).
Regarding claim 16, as can be seen in Fig. 4, the evaporation source may be part of an evaporation coating equipment.
With respect to claim 17, the at least two plates are disposed on opposite sides of the group of nozzles to form the evaporation opening in a spray direction of the group of nozzles.
With respect to claim 18, the housing may comprises four plates (114a-b as disclosed above and also horizontal plate portion 114 and vertical plate portion 114c), the four plates surround the group of nozzles to form the evaporation opening in the spray direction of the group of nozzles.

Claim 7-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied to claims 1-3, 6, 10 and 14-18 above in view of U.S. Patent Pub. No. 2016/0281211 to Beck et al.
Regarding claims 7-8, Choi et al. disclose the device substantially as claimed and as described above.
However, Choi et al. fail to disclose a protection layer of at least one of ceramic or metal disposed on a side of one of the at least two plates toward the group of nozzles.
Beck et al. disclose the provision of a plurality of plates (Fig. 4A-B, 410) surrounding an evaporation source (220) and nozzle (120), wherein at least one plate layer can be considered the housing/one of the at least two plates and another plate layer can be considered the protective coating, for the purpose of enabling insulation that decreases or substantially prevents heat loss from the evaporation source (see, e.g., 45-46 and 50-55).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a plurality of plates surrounding the evaporation source and nozzle in Choi et al., wherein at least one plate layer can be considered the housing/one of the at least two plates and another plate layer can be considered the protective coating, in order to enable insulation that decreases or substantially prevents heat loss from the evaporation source as taught by Beck et al.

Regarding claims 11-13, Choi et al. disclose the device substantially as claimed and as described above.
However, Choi et al. fail to disclose an angle of one of the at least two plates with respect to the spray direction is adjustable by flexible connection of an end of the plate with an outer wall of the support, wherein the end of the plate is pivotally connected with an outer wall of the support.
Beck et al. disclose an angle of a plate of the at least two plates (Fig. 6A-B, left and right 610 parts) with respect to the spray direction is adjustable by flexible connection (e.g. hinge/rotated around a joint) of an end of the plate with an outer wall of the support (bottom 610 part), wherein the end of the plate is pivotally connected with an outer wall of the support  (see, e.g., paras., 7, 14 and 56) in order to establish desired thermal control rates during varying process steps as taught by Beck et al.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in Choi et al. an angle of a plate of the at least two plates  with respect to the spray direction is adjustable by flexible connection (e.g. hinge/rotated around a joint) of an end of the plate with an outer wall of the support, wherein the end of the plate is pivotally connected with an outer wall of the support  in order to establish desired thermal control rates during varying process steps as taught by Beck et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Although, the relied upon prior art remains the same as in the previous office action, the art has been applied differently and the rejection modified to address the modified claim language.  Structure 135 is no longer relied upon.
Examiner does note however, again, that an embedded heater is necessarily provided in a cavity.
Regarding the claim interpretation under 35 USC 112, para. f, Applicant’s response does not  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as required by the statute.  In particular, further clarifying the function is not commensurate to reciting structure or clarifying structure.  Examiner also notes that any information submitted for Examiner’s consideration should be submitted in a proper IDS.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The art previously made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pub. 2014/0008456 and 2018/0363129 disclose similar evaporation source devices and coating equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KARLA A MOORE/Primary Examiner, Art Unit 1716